UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DAVID ROSEN and SHARON ROSEN,                                          :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      21-CV-683 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
KALMAN SPORN and LEAH SPORN SAVITT                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court has been informed that Plaintiffs’ counsel, N. Ari Weisbrot, has passed away. The

Court sends its condolences to Mr. Weisbrot’s family.

        By September 6, 2021, Plaintiffs shall either retain substitute counsel or inform the Court by letter

that they wish to proceed pro se. If Plaintiffs wish to proceed pro se, they should send the letter to the

following address: Pro Se Intake Unit, 500 Pearl Street, New York, NY 10007. If Plaintiffs fail to comply

with this Order, the Court will dismiss this action without prejudice without further notice.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the following addresses:

                 Law Office of N. Ari Weisbrot LLC
                 1099 Allessandrini Avenue
                 New Milford, NJ 07646

                 David and Sharon Rosen
                 17 Caspi Street
                 Jerusalem 9355420, Israel


        SO ORDERED.

Dated: July 6, 2021                                        __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
